Case 2:15-cv-05247-JMA-AYS Document 73 Filed 11/13/18 Page 1 of 1 PagelD #: 838

Representing Management Exclusively in Workplace Law and Related Litigation i

Jackson Lewis PC. | ALBANY, NY GREENVILLE, $C MONMOUTH COUNTY, NJ RALEIGH, NC
2 i 58 South Service Road | ALSUQUERQUE,NM HARTFORD, CT MORRISTOWN, NJ RAPID CITY, SD
jacksonilewis. Mee Road | STLANTA,GA HONOLULU, Ha ©“ NEWTORLEANELA. ‘RICHMOND, VA
AUSTIN, TX HOUSTON, TX NW YORK, NY SACRAMENTO, CA
Melville, NewYork 12747 | i oaorn,MD ©‘ ENDIANAPOLIS,IN. =“ NORFOLK, VA SALT LAKE CITY, UT
Tel 631 247-0404 | omNGHAM,AL ©‘ JACKSONVILLE,FL «= OMAHA, NE SANDIEGO, CA
Fax 631 247-0417 | sosTON, MA KANSAS CITY REGION ORANGECOUNTY,CA = SAN FRANCISCO, CA
wwwJjacksonlewis.com | CHICAGO, IL LAS VEGAS, NV ORLANDO, PL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SBATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHOENTX, AZ ST. LOUIS, MO
DALLAS, TX MADISON, WI PITTSBURGH, PA TAMPA, FL
DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
Direct Diat: (631) 247-4661 DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
EMAIL ADDRESS: NOEL, TRIPP@IACKSONLEWIS,COM DETROIT, MI MILWWAUKER, WI PROVIDENCE, RI
GRAND RAPIDS, MI. MINNEAFOLIS, MN
*through en affiliation with Jackson Lewis P.C., a Law Corporation

 

November 13, 2018

VIAECE FILED
IN CLERK'S OFFICE

Hon. Joan M. Azrack, U.S8.D.J. U.S. DISTRICT COURT E.D.NY.
United States District Court a "
Eastern District of New York * NOV 15 2018
100 Federal Plaza Oe
Central Islip, New York 11722 LONG ISLAND OFFICE

Re: Capilupi v. People’s United Financial, Inc.
Case No.: 15 Civ. 5247 (JMA) (AYS)

Dear Judge Azrack:

We write for all parties further to the Court’s orders approving the class action
settlement in this matter (Dkt. 55, 72), for avoidance of doubt, to request that the Court “so
order” this letter to confirm that Defendants are authorized to release the Social Security
numbers for participating class members to the approved third party administrator, so that
payments can be made and reported consistent with the agreement. Dkt. 66-1 7 3.6(B). We
respectfully request that this letter be so ordered on an expedited basis to process settlement
payments. A “so ordered” block is below for convenience, and we thank the Court for its
attention to this matter.

 

Respectfully submitted,

JACKSON LEWIS P.C.
ae D

o

Noel P. Tripp

NPT:de
cc: All Counsel (via ECF)

SO ORD D on thishO” day of Novemher 2018

_—_——

s|Sean Mm: Aerack--
s/Soan

United States District Judge

4849-5465-7914, v. 1

 
